          Case 1:18-cr-10461-JGD Document 11 Filed 01/18/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             ) Criminal No. 1:18-cr-10461-JGD
                                     )
v.                                   )
                                     )
EV3, INC.                            )
                                     )
      Defendant.                     )
                                     )
                                     )

        EV3, INC.’S MOTION TO WAIVE THE PRESENTENCE REPORT AND
             CONSOLIDATE THE PLEA AND SENTENCING HEARINGS


       Defendant ev3, Inc. hereby moves to waive the Presentence Report and consolidate the

sentencing with the Rule 11 hearing scheduled for January 25, 2019 before this Court. This

government investigation commenced in 2011 and, over the last several years, ev3 has engaged in

extensive negotiations with the Department of Justice and the United States Attorney’s Office for

the District of Massachusetts to resolve this matter. The ensuing Plea Agreement, filed with the

Court on December 7, 2018, resolves the government’s investigation into ev3’s sales and

marketing practices to physicians, between 2005 and 2009, concerning the Onyx Liquid Embolic

System for use in certain procedures that were not approved by the FDA—colloquially known as

“off label” promotion.

       Federal Rule of Criminal Procedure 32(c)(1)(A)(ii) permits the Court to impose a sentence

without the preparation of a Presentence Report if the Court finds that the information in the record

is sufficient to enable it to exercise its sentencing authority meaningfully under 18 U.S.C. § 3553.

ev3’s Sentencing Memorandum, along with the Information, the Plea Agreement, and other

materials submitted to the Court, provides a detailed overview of the facts and circumstances that
           Case 1:18-cr-10461-JGD Document 11 Filed 01/18/19 Page 2 of 5



gave rise to this resolution and allows the Court to exercise its sentencing authority under 18 U.S.C.

§ 3553. See Information, ECF No. 8 (Ex. A); Plea Agreement, ECF No. 8. The record also

includes a Side Letter between the parties setting forth a comprehensive monitoring framework

that will ensure that the sales and marketing of ev3 products remains compliant with the law in the

future. See Side Letter, ECF No. 8 (Ex. B). These two agreements were the result of years of

investigation, including more than two dozen substantive meetings with DOJ and extensive

discussions with DOJ concerning the robust compliance program that now governs Onyx under

ev3’s successor company. A Presentence Report thus would not materially add to the information

available to the Court to exercise its sentencing authority. Because the requirements of Rule

32(c)(1)(A)(ii) are met, ev3 respectfully requests that the Court waive the Presentence Report and

investigation.

       In the Plea Agreement, ev3 agrees to waive indictment and plead guilty pursuant to

Federal Rule of Criminal Procedure 11(c)(1)(C) to the charges contained in the Information filed

in this case. See Plea Agreement ¶ 1. As specified in the Plea Agreement executed by ev3 and

DOJ, the agreed-upon disposition is as follows:

           Criminal fine in the amount of $11,900,000;
           Forfeiture in the amount of $6,000,000; and
           Special Assessment of $125.

Plea Agreement ¶ 5. The Government is not seeking a term of probation in this matter in light of

the fact that Medtronic “(1) acquired ev3 several years after the criminal conduct that resulted in

th[e] [P]lea [A]greement, and had no prior knowledge of or involvement in such conduct; (2)

took significant steps to prevent any future conduct of the kind that resulted in this Plea

Agreement; (3) committed to certain compliance provisions related to the medical devices at
          Case 1:18-cr-10461-JGD Document 11 Filed 01/18/19 Page 3 of 5



issue in this case; and (4) agreed to make the results of certain compliance assessments available

to the United States” pursuant to the Side Letter. Plea Agreement ¶ 5(e).

       As discussed herein, the Plea Agreement and Side Letter represent the conclusion of a

comprehensive investigation by DOJ and negotiation between the parties that spanned over

twenty meetings and many years. The Plea Agreement also provides that:

       Defendant may seek sentencing by the District Court immediately following the Rule 11
       plea hearing. The United States does not object to the Court proceeding to sentence
       Defendant immediately following the Rule 11 plea hearing or in the absence of a
       Presentence Report in this case. Defendant understands that the decision whether to
       proceed immediately with the sentencing proceeding following the plea hearing, and to
       do so without a Presentence Report, is exclusively that of the United States District
       Court.

Plea Agreement ¶ 3.

       Because there is no need for a Presentence Report, and because there are no contested

issues for the Court to resolve at sentencing, ev3 respectfully requests that the Court proceed to

the sentencing phase of this matter at the Rule 11 hearing.

       Finally, ev3 requests the Court’s permission to allow Joshua S. Levy to tender the guilty

plea on behalf of ev3. Federal Rule of Criminal Procedure 43(b)(1) provides that an

“Organizational Defendant” “need not be present” if the “organization [is] represented by

counsel who is present.” Undersigned counsel has represented ev3 since the inception of this

matter in May 2011. The Board of Directors of ev3 has been fully briefed on this matter and has

authorized Mr. Levy to execute the Plea Agreement on behalf of the Company and to appear on

behalf of the company at all court proceedings to effectuate the plea. Lastly, Medtronic’s Senior

Counsel for Global Investigations will be present for the hearing scheduled for January 25, 2019.

Medtronic purchased Covidien in 2015, long after the conduct at issue and several years into the

DOJ investigation.
          Case 1:18-cr-10461-JGD Document 11 Filed 01/18/19 Page 4 of 5



       The Government has advised undersigned counsel that it does not oppose ev3’s motion to

consolidate the sentencing with the Rule 11 hearing, and also does not oppose ev3’s request to

allow Mr. Levy to tender the guilty plea on behalf of ev3. The Government takes no position on

ev3’s motion to waive the Presentence Report.

       WHEREFORE, ev3 respectfully requests that the Court waive the Presentence Report,

conduct a consolidated plea and sentencing hearing in this matter, and allow Joshua S. Levy to

take the plea on behalf of ev3.



Dated: January 18, 2019                             Respectfully submitted,



Boston, Massachusetts                                /s/ Joshua S. Levy
                                                    Joshua S. Levy (BBO # 563017)
                                                    Kirsten B. Liedl (BBO # 687889)
                                                    ROPES & GRAY LLP
                                                    Prudential Tower
                                                    800 Boylston Street
                                                    Boston, Massachusetts 02199-3600
                                                    joshua.levy@ropesgray.com
                                                    kirsten.liedl@ropesgray.com
                                                    Telephone: (617) 951-7000
                                                    Facsimile: (617) 951-7050

                                                   Attorneys for Defendant,
                                                   ev3, Inc.
          Case 1:18-cr-10461-JGD Document 11 Filed 01/18/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2019 a true and correct copy of the foregoing

document was served electronically through the ECF system on all registered counsel of record

as identified on the Notice of Electronic Filing (NEF).


                                                     __/s/ Joshua S. Levy___________________
                                                     Joshua S. Levy
